By order of May 31, 2017, the application for leave to appeal the January 19, 2016 judgment of the Court of Appeals was held in abeyance pending the decisions in People v. Skinner (Docket No. 152448 ) and People v. Hyatt (Docket No. 153081 ). On order of the Court, the cases having been decided on June 20, 2018, 502 Mich. 89, 917 N.W.2d 292 (2018), the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to that court to review the defendant's *118sentence for first-degree murder for an abuse of discretion.